IN THE SUPREME COURT OF THE STATE OF NEVADA


                QUINN ALEXANDER ZEGER,                                No. 83734
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                                  NOV     2022

                                                                                      .     JR,
                                 ORDER OF REVERSAL AND REMAN

                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of voluntary manslaughter. Eighth Judicial District Court,
                Clark County; Cristina D. Silva, Judge.
                            Appellant Quinn Zeger was charged with murder for the death
                of Rodney Beal. Before trial, Zeger sought to exclude the police body-worn
                camera footage of a conversation between Las Vegas Metropolitan Police
                Department Officer Juan Contreras and Beal before Beal's death, arguing
                that it was testimonial hearsay in violation of the Confrontation Clause.
                The district court granted Zeger's motion. However, during the trial, the
                district court allowed the body-worn camera footage to be admitted and
                played for the jury over Zeger's objection because the district court found
                that the defense expert had opened the door to the footage.        The jury

                subsequently convicted Zeger of voluntary manslaughter, and he was
                sentenced to serve a prison term of 48 to 120 months. Zeger now appeals,
                primarily arguing that the body-worn camera footage violated the




SUPREME COURT
        OF
     NEVADA


tO1 l'47A
                                                                             z
                Confrontation Clause of the United States Constitution.'         U.S. Const.

                amend VI.
                            This court reviews potential Confrontation Clause violations de

                novo. Chavez v. State, 125 Nev. 328, 339, 213 P.3d 476, 484 (2009). "The
                threshold question in evaluating a confrontation right . . . is whether the
                statement was testimonial in nature." Vega v. State, 126 Nev. 332, 339, 236
                P.3d 632, 637 (2010).       If the statement is testimonial, then it "is

                inadmissible unless the defendant had an opportunity to previously cross-
                examine the witness regarding the witness's statement." Id. at 338, 236
                P.3d at 637 (internal quotation marks omitted). However, even if there is a
                Confrontation Clause violation, it is subject to harmless error review.

                Medina v. State, 122 Nev. 346, 355, 143 P.3d 471, 476 (2006).
                            "[A] statement is testimonial if it would lead an objective
                witness reasonably to believe that the statement would be available for use
                at a later trial." Harkins v. State, 122 Nev. 974, 986, 143 P.3d 706, 714
                (2006) (emphasis and internal quotation marks omitted). "[T]he inquiry
                requires examination of the totality of the circumstances surrounding the
                making of the statement." Id. at 987, 143 P.3d at 714. This court has
                provided a nonexhaustive list of factors for determining whether a
                statement is testimonial:
                            (1) to whom the statement was made, a government
                            agent or an acquaintance; (2) whether the
                            statement was spontaneous, or made in response to


                      'Zeger also contends that his state constitutional rights to due process
                of law, equal protection, and the right to confront witnesses were violated.
                Nevada Const. art. I, § 3, 6, 8; id. art. IV, § 21. However, Zeger does not
                make any particularized argument under these provisions, and we
                accordingly do not address any state constitutional rights arguments in thi s
                disposition.
SUPREME COURT
      OF
   NEVADA
                                                      2
  1947A
                                  a question (e.g., whether the statement was the
                                  product of a police interrogation); (3) whether the
                                  inquiry eliciting the statement was for the purpose
                                  of gathering evidence for possible use at a later
                                  trial, or whether it was to provide assistance in an
                                  emergency; and (4) whether the statement was
                                  made while an emergency was ongoing, or whether
                                  it was a recount of past events made in a more
                                  formal setting sometime after the exigency had
                                  ended.
                      Id.
                                  Viewing the totality of the circumstances, we conclude that the
                      conversation between Officer Contreras and Beal was testimonial. Beal
                      made the statements in response to Officer Contreras's questioning. And
                      while the State contends that the statements were to address an ongoing
                      emergency, Beal had already been seen by the paramedics, was lying alone
                      on the side of a building, and stated that the events had occurred "the other
                      night."   Accordingly, we conclude that an objective witness would
                      reasonably believe that Beal's statements would be available for use at a
                      later trial. Id. at 986, 143 P.3d at 714.
                                  Moreover, the defense cannot open the door to otherwise
                      inadmissible hearsay evidence being admitted. The United States Supreme
                      Court has recently addressed this issue and held that a trial court violated
                      the Confrontation Clause "by admitting unconfronted, testimonial hearsay
                      against [the defendant] simply because the judge deemed his presentation
                      to have created a misleading impression that the testimonial hearsay was
                      reasonably necessary to correct." Hemphill v. New York,        U.S.

                      142 S. Ct. 681, 692 (2022). The Court went on to say that it "has not held
                      that defendants can 'open the door' to violations of constitutional
                      requirements merely by making evidence relevant to contradict their
                      defense." Id. (emphasis added). Accordingly, we conclude that the district
SUPREME COURT
        OF
     NEVADA
                                                             3
(t I) 1.47A ,IS,rys
                court erred by admitting the body-worn camera footage based solely on the
                assertion that the defense expert opened the door.
                            Finally, "before a federal constitutional error can be held
                harmless, the court must be able to declare a belief that it was harmless
                beyond a reasonable doubt." Medina, 122 Nev. at 355, 143 P.3d at 477
                (internal quotation marks omitted).        The State must "show beyond a
                reasonable doubt that the error complained of did not contribute to the
                verdict obtained." Id. (internal quotation marks omitted). We noted that
                the United States Supreme Court has identified several relevant factors for
                determining whether a Confrontation Clause error is harmless, including
                "the importance of the witness' testimony in the prosecution's case, whether
                the testimony was cumulative, the presence or absence of evidence
                corroborating or contradicting the testimony of the witness on material
                points, . . and, of course, the overall strength of the prosecution's case." ld.
                (omission in original) (internal quotation marks omitted).
                            Here, we conclude that the district court's error which led to a
                violation of Zeger's right to confrontation was not harmless beyond a
                reasonable doubt. The State repeatedly addressed the body-worn caniera
                footage in closing arguments, stating to the jury that it was "the best
                investigative information."     Moreover, without the body-worn camera
                footage, the State was left without direct evidence that Zeger attacked Beal,
                and that Zeger attacked Beal within the State's alleged timeline. Because
                the overall strength of the State's case without the body-worn camera
                footage is weak, we cannot conclude, beyond a reasonable doubt, that the




SUPREME COURT
        OF
     NEVADA
                                                       4
(OP IV47A
                 •




                     body-worn camera footage did not contribute to Leger's conviction.2
                     Accordingly, we
                                  ORDER    the   judgment       of   conviction   REVERSED   AND

                     REMAND this matter to the district court.




                                                        Hardesty


                                                                 AIA-5L-0
                                                        Stiglich




                                                        Herndon

                     cc:   Hon. Cristina D. Silva, District Judge
                           Special Public Defender
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




                           2 We reject Zeger's argument that there was insufficient evidence
                     because a rational trier of fact could have found Zeger guilty of voluntary
                     manslaughter without the body-worn camera footage based on the evidence
                     and testimony presented at trial. Newson v. State, 136 Nev. 181, 188, 462
                     P.3d 246, 252 (2020). However, in light of this court's disposition, we need
                     not address Zeger's remaining arguments.
SUPREME COURT
            OF
        NEVADA
                                                            5
1(11   L'147A